52 Mich. App. 121 (1974)
216 N.W.2d 632
PEOPLE
v.
CULPEPPER
Docket Nos. 13394, 13395.
Michigan Court of Appeals.
Decided March 7, 1974.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, Walter W. Turton, Prosecuting Attorney, and Peter E. Deegan, Chief Assistant Prosecuting Attorney, for the people.
Charles Burke, for defendant.
Before: McGREGOR, P.J., and QUINN and PETERSON,[*] JJ.

ON REMAND
PER CURIAM.
Pursuant to an order of the Supreme Court dated December 5, 1973 in People v *122 Culpepper, No. 54819 (390 Mich 813), we have reviewed our decision in these cases as it appears in 45 Mich App 614; 207 NW2d 200 (1973), in the light of People v Adams, 389 Mich 222; 205 NW2d 415 (1973).
This review establishes that the trial court failed to instruct the jury on asportation as mandated by Adams, supra. This failure compels reversal of defendant's conviction for kidnapping.
Reversed.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.